Title: To George Washington from Major Jacob Morris, 21 January 1778
From: Morris, Jacob
To: Washington, George



Sir
Princeton [N.J.] January 21st 1778

Major Williams who will deliver your Excellency this packet, handed me the inclosed papers from my Frie[n]d Genl Lee this morning. His being in some measure relieved from his confinement is an event upon which I most sincerely congratulate your Excellency.
As I shall wait your Excellency’s instructions how to proceed with regard to the several applications contained in the Genls Letters; the honour of a few lines from Head Quarters, as speedily as possible on that subject, will make me very happy.
Those letters directed to myself and such other papers which are inclosed, as shall be thought proper, I must submit to your Excellency’s pleasure to return with the answer to this—I remain with great respect Your Excellencys most obedient humble Servant

Jacob Morris

